Citation Nr: 1812758	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-44 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) with herniated disc.

5.  Entitlement to service connection for hypertension, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1980 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2012, and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that in the August 2010 rating decision, the RO denied service connection for hypertension and DDD with herniated disc (claimed as a back disability).  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Ordinarily, the decision would be final with respect to these claims.  See 38 U.S.C. § 7105 (2012).  However, under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  In this case, relevant service treatment records were received subsequent to the August 2010 rating decision.  As a result, the issues of entitlement to service connection for hypertension and a back disability will be adjudicated on a de novo basis, rather than on the basis of whether new and material evidence has been received.

The Board further notes that the Veteran's appeal was certified to the Board in July 2016.  In December 2017, the Veteran submitted a VA Form 21-22 granting a power of attorney in favor of a Lake County Indiana Veterans Service Officer.

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304 (a).  The Board cannot accept a request for a change in representation after this 90-day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b).  Here, the Veteran has not submitted a motion to the Board requesting a change in his representation, nor is there any explanation for the change in representation at this late date.

Accordingly, the Board does not find good cause for the Veteran changing his representation.  See Perez v. Shinseki, 25 Vet. App. 190 (2011) (the Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.  The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

The issues of entitlement to service connection for a right hand disability, a neck disability, and back disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has had a bilateral ankle disability during the pendency of the appeal.






CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Bilateral Ankle Disability

The Veteran contends that he has a current bilateral ankle disability which stems from an in-service right ankle injury.  See Notice of Disagreement (March 2014).  For the following reasons, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records show that he was treated after he twisted his right ankle while playing basketball in April 1981.  At that time, he was assessed with an "inversion injury," and was given crutches.  In August 1981, he reported recurring right ankle pain, stating that the pain had decreased since the injury but that he still had some pain on running and weight bearing.  On examination, there was no edema or reduced range of motion of the ankle.  The Veteran was able to bear full weight.  At separation, no pathology related to either ankle was noted, and the Veteran denied any ankle problems.  Notably, a February 1981 service treatment note indicates that the Veteran reported foot pain and was diagnosed with fallen arches, but no reference was made to the Veteran's ankles.

Post-service medical records reflect that the Veteran has not received any further treatment for his right ankle.  Indeed, there is no indication in the record that the Veteran has had a right ankle disability during the pendency of his appeal.  With respect to his left ankle, the Board can find no indication of complaints or treatment for left ankle symptoms, either in service or at any point during the pendency of the appeal.  The Board notes that although the Veteran has generally asserted that he is entitled to service connection for a bilateral "ankle condition," he has never specifically described a current disability of the ankles, nor has he ever reported ongoing ankle pathology since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He has likewise never reported being treated for ankle symptoms during the pendency of his appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, while the Board acknowledges that the Veteran requested a VA examination for his ankles in November 2013 and in 2014, there is no indication of a current disability.  In the absence of competent evidence indicating that the Veteran has a current disability, no VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In light of the absence of any probative evidence of a bilateral ankle disability at any point during the pendency of the Veteran's appeal, the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Back and Neck Disabilities

The Veteran contends that he injured his back and neck in service, and that his symptoms "have gotten worse over the years to the point he can no longer ignore the pain."  See Statement in Support of Claim (October 2010).  In support, he has submitted service treatment records documenting treatment in March 1981 for sharp pains of the neck and right shoulder stemming from a January 1981 motor vehicle accident.  He has also submitted post-service evidence documenting treatment for cervical pain in the 1990s, as well as post-service evidence of a lower back disability-including symptoms necessitating lumbar fusion surgery in 2006.  Notably, the record also reflects that the Veteran has reported injuring his back in a post-service work incident.  See, e.g., Clinical Progress Note, Methodist Hospitals (December 2006) (noting the Veteran's report of "a history of an injury to his back at work while performing a lifting task a few years earlier," with prior low back pain "off and on over the years").

The Veteran was afforded a VA neck examination in September 2011.  The examiner noted that the Veteran had been involved in a car accident in January 1981, and that he was examined for neck pain in service and diagnosed with chronic strain of the cervical muscles.  The examiner further reported that after being treated for these symptoms, the Veteran suffered no additional injuries and returned to his regular duties.  On examination, the Veteran was diagnosed with a mild cervical strain with mild narrowing of C5-C6 disc space; the examiner opined that this condition was less likely than not related to the 1981 motor vehicle accident, as there was "no nexus of complaints or any nexus of treatment from 1981 until the year 2007."  No opinion regarding the Veteran's claimed back condition was provided.

On review, the Board finds that a remand is needed for an updated VA examination and medical opinion regarding the Veteran's back and neck disabilities, as the prior examination was inadequate.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In short, the VA examiner's opinion fails to adequately discuss the Veteran's lay contentions of back and neck symptoms since the in-service motor vehicle accident.  Consequently, the examiner's statement that there is "no nexus of complaints" is inaccurate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination was inadequate where the examiner ignored lay statements and relied solely on the absence of evidence in the service treatment records to provide a negative opinion).  Moreover, the Board finds that an examination of the Veteran's claimed back disability is required, as there is evidence of an in-service injury and competent lay statements indicating continuity of symptomatology since service.  See 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83-86 (articulating VA's duty to assist with respect to providing a VA examination).


Hypertension

The Veteran contends that his hypertension is related to exposure to contaminated drinking water at Camp Lejeune.  See Report of Information (May 2009).  VA has conceded that the Veteran was stationed at Camp Lejeune during his active service.  See Rating Decision (November 2012).

The Board notes that in April 2010, VA issued Training Letter 10-03, which acknowledged that persons residing or working at Camp Lejeune from the 1950s to the 1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Effective March 14, 2017, 38 C.F.R. § 3.309(f) was amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.

As noted above, hypertension has not been presumptively linked to exposure to contaminated water at Camp Lejeune.  Nonetheless, the Veteran's representative has argued that the Veteran's separation examination showed that his diastolic blood pressure may have been sufficient to be considered hypertensive.  See Informal Hearing Presentation (December 2017).  The Board is prohibited from exercising its own judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, as there is a current diagnosis of hypertension and some evidence indicating possible onset of hypertensive symptoms in service, the Board finds that a remand is necessary to obtain a medical opinion.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (noting that although a claimed condition may not be recognized by VA as a presumptive disability, this does not preclude a veteran from establishing service connection with proof of direct causation); see also McClendon, 20 Vet. App. at 83-86.




Right Hand Disability

The Veteran contends that he has a current right hand disability, to include tremors, that is due to an in-service injury.  His service treatment records show that he was treated in December 1980 for trauma to the second, third, and fourth digits of his right hand.  He asserted that he smashed his hand working in the chow hall.  VA outpatient records note that the Veteran was seen for chronic tremor of the right hand in March 2012.  Additional records reflect treatment for cervical radiculopathy and carpal tunnel syndrome dating from the 1990s.  His representative has argued that these symptoms have been ongoing for many years.  In light of the in-service evidence of a right hand injury and the Veteran's reports of continuity of symptomatology since service, the Board finds that a VA examination is required to evaluate the Veteran's right hand disability.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from May 2016 to the present.

2.  Schedule the Veteran for a VA examination regarding his claimed back and neck disabilities.  The examiner should review the entire claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should respond to the following:

(a)  	Whether it is at least as likely as not (50-percent probability or more) that the Veteran's back disability had its onset in service or is otherwise related to service.  Specifically discuss the treatment note in March 1981 documenting the Veteran's complaints of right-sided neck and right shoulder pain subsequent to a January 1981 motor vehicle accident, as well as the Veteran's lay reports of ongoing back pain since service.  Also discuss the post-service medical records documenting the Veteran's reports of a work injury to his back.

(b)  	Whether it is at least as likely as not (50-percent probability or more) that the Veteran's neck disability had its onset in service or is otherwise related to service.  Specifically discuss the in-service report of a January 1981 motor vehicle accident with subsequent complaints of right-sided neck and right shoulder pain, as well as the Veteran's lay reports of ongoing neck pain since service.

3.  Forward the claims file to the appropriate specialist for a medical opinion regarding the Veteran's claim for hypertension.  After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50-percent probability or greater) that hypertension was incurred in service or within one year of his discharge from service, to include as due to exposure to contaminated water at Camp Lejeune.  In formulating the requested opinion, specifically discuss the Veteran's blood pressure results during his separation examination.

4.  Schedule the Veteran for a VA examination regarding his claimed right hand disability.  The examiner should review the entire claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should opine as to whether it is as likely as not (50-percent probability or more) that any current right hand disability was incurred in service or is otherwise related to service.  Specifically discuss the treatment note in December 1980 documenting trauma to the second, third, and fourth digits of the Veteran's right hand, as well as the Veteran's lay reports of ongoing right hand symptomatology, including tremors, since service.

5.  Review the requested medical opinions to ensure that they are in substantial compliance with the directives of this remand.  If any reports are deficient in any manner, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




	(CONTINUED ON NEXT PAGE)






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


